DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/19/2021.  Claims 15-55 are currently pending in this application.  Of the above claims, 16, 18-22, and 25-42 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation "The processor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15, 24, 43, 45-47, 52, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malackowski (U.S. 2006/0073048 A1).

Claim 15, Malackowski teaches:
An apparatus (Malackowski, Paragraph [0065]), configured to be part of a surgical device (Malackowski, Fig. 1, Paragraph [0027]), the apparatus comprising: 
a reusable cassette system, configured for a predetermined maximum number of uses (Malackowski, Paragraph [0065], The reusable cassette has a maximum number of times the cassette can be inserted as set forth by the data in field 122.); 
a usage tracking system configured to track a maximum number of uses of the reusable cassette system (Malackowski, Paragraphs [0065-0067], The steps of determining the number of times the cassette has been used is performed by a main processor/controller 19.), determine a remaining number of uses of the reusable cassette system (Malackowski, Paragraphs [0065-0067], The main controller 19 and data fields, including field 124, are means for determining whether the cassette may ), and generate data indicating the predetermined maximum number of uses has been reached (Malackowski, Paragraph [0067], The display 28 provides a signal indicating the maximum number of uses has been reached.); and 
a communications system that permits transmission of the data from the usage tracking system to an operator of the surgical device (Malackowski, Paragraphs [0067-0068], The appropriate warning is presented on display 28, and the surgical personnel may elect to remove the tube set based on the warning.).

Claim 24, Malackowski further teaches:
The data comprises at least one of a warning signal, a disable signal, and an eject signal (Malackowski, Paragraphs [0066-0067], The displayed signal is a warning signal.).

Claim 43, Malackowski further teaches:
The usage tracking system comprises a radio-frequency identification (RFID) chip that is coupled to the reusable cassette system (Malackowski, Fig. 3: 80, Paragraph [0038], The tube set cassette 50 includes a radio frequency identification device (RFID) 80.).

Claim 45, Malackowski further teaches:
The RFID chip is configured to relay the data to an RFID reader of the communications system (Malackowski, Fig. 2: 16, Paragraph [0051], The control console 16 is able to send and receive signals from RFID 80, and is functionally equivalent to an RFID reader.  The RFID stores data related to the usage of the tube set 44 (see Malackowski, Paragraph [0046]) including fields 122 and 126 for providing warnings regarding the number of uses of the cassette (see Malackowski, Paragraphs [0065-0067]).).


The usage tracking system is configured to indicate the number of uses of the reusable cassette system (Malackowski, Paragraphs [0067-0068], One example warning is to warn that the number of times the cassette has been used has reached or exceeded the number of times set by data fields related to the useable life of the cassette.).

Claim 47, Malackowski further teaches:
The usage tracking system is configured to identify the predetermined maximum number of uses (Malackowski, Paragraphs [0065-0067], The system determines if a reusable cassette has reached its useable lifespan using data stored in data fields, wherein the usable lifespan represents a maximum number of uses.).

Claim 52, Malackowski further teaches:
The data comprises a disposal signal that indicates no further uses are available (Malackowski, Paragraphs [0065], Comparing the number of times that the cassette has been inserted with a maximum number of times and generating a corresponding warning if the comparison indicates the number has reached the maximum number is functionally equivalent to indicating no further uses are available, i.e. maximum number has been reached or exceeded.).

Claim 54, Malackowski further teaches:
The usage tracking system is coupled to the reusable cassette system (Malackowski, Figs. 2 and 3: 16, 44, 50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Chambors et al. (U.S. 5,396,376).

Claim 17, Malackowski does not specifically teach:
The usage tracking system comprises at least one sensor and a processor connected to the sensor.
Chambors teaches:
At least one sensor and a processor connected to the sensor (Chambors, Col. 7, Lines 39-43, The recorder is functionally equivalent to a sensor for reading the data stored on the medium 10, and the microprocessor of the recorder interprets the data read by the recorder for verification.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski by integrating the teaching of a medium for storing information as taught by Chambors.


Claim 23, Malackowski in view of Chambors further teaches:
The processor is configured to send the data indicating the predetermined maximum number of uses has been reached to the communications system (Malackowski, Paragraphs [0066-0067], One example of sending data is the activation of the display 28 by the main controller 19 (see Malackowski, Paragraph [0068]).).

Claim 44, 49-50, 53, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1).

Claim 44, Malackowski does not explicitly teach:
The RFID comprises a passive chip.
However, Malackowski teaches that the RFID 80 communicates with the control console utilizing the antenna of the control console for inductive signal transfer therebetween (see Malackowski, Paragraph [0051]).  Thus, it would have been obvious to one of ordinary skill in the art for the RFID 80 to be passive, semi-passive, or active, due to the RFID 80 needing to be inductively coupled to the antenna in order to communicate with the control console 16.  A passive chip is interpreted as a RFID tag or transponder that utilizing an interrogation signal from a reader/interrogator to operate.  Thus, it would have been obvious to one of ordinary skill in the art to try and utilize a passive RFID 80 for communicating with the control console 16, wherein such a utilization would not render the invention inoperable for its intended purpose and would yield predictable results.


A global network (Malackowski, Paragraph [0059], The control console 19 is connected to a network to broadcast information about components used in the surgical tool system.) control of cassette usage of the network detects whether the reusable cassette system is used on one or more machines (Malackowski, Paragraph [0051], The system determines when the cassette is inserted into slot 66 based on communication with RFID 80 inside cassette 50.).
Malackowski does not specifically teach:
Detects whether the reusable cassette system is transferred to one or more machines.
However, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining when a cassette has been removed from a given surgical tool system 10 by whether or not an RFID 80 inductively couples to the reader (see Malackowski, Paragraph [0051]).  Because the network is utilized to broadcast information about components used in the surgical tool system (see Malackowski, Paragraph [0059]), it would have been obvious to one of ordinary skill in the art for another surgical tool system 10 on the network to broadcast whether or not the same cassette 50 is inserted into slot 66 by determining whether the RFID 80 is inductively coupled with the other reader.  For example, multiple pump based units requiring a cassette 50 may be networked together (see Malackowski, Paragraph [0104]).

Claim 50, Malackowski does not specifically teach:
The usage tracking system is configured to track the number of uses of the reusable cassette system when the reusable cassette system has been removed from one system and incorporated into another system.
However, it would have been obvious to one of ordinary skill in the art for the system to be capable of determining when a cassette has been removed from a given surgical tool system 10 by 

Claim 53, Malackowski does not specifically teach:
The processor is configured to count down automatically the remaining number of uses until the predetermined maximum number of uses is reached.
However, it would have been obvious to one of ordinary skill in the art for the system, which tracks the number of uses of the cassette (see Malackowski, Paragraphs [0067-0069]), to be functionally equivalent to automatically counting down the remaining number of uses until the predetermined maximum number of uses is reached.  Both the incremental counting of the number of cassette uses in Malackowski and counting down the remaining number are functionally equivalent because each use of the cassette effectively decreases the number of remaining uses until the number of uses equals the number of maximum uses.  For example, if a cassette has a maximum of 3 uses and currently has 0 uses, counting down from 3 to 0 each time the cassette is used is functionally equivalent to incrementing from 0 to 3 in determining if the maximum uses has been reached.

Claim 55, Malackowski teaches:
The data comprises the maximum number of uses (Malackowski, Paragraphs [0067-0069]).
Malackowski does not specifically teach:
The remaining number of uses.
However, it would have been obvious to one of ordinary skill in the art for the system, which tracks the number of uses of the cassette (see Malackowski, Paragraphs [0067-0069]), to be functionally equivalent to automatically counting down the remaining number of uses until the predetermined maximum number of uses is reached.  Both the incremental counting of the number of cassette uses in Malackowski and counting down the remaining number are functionally equivalent because each use of the cassette effectively decreases the number of remaining uses until the number of uses equals the number of maximum uses.  For example, if a cassette has a maximum of 3 uses and currently has 0 uses, counting down from 3 to 0 each time the cassette is used is functionally equivalent to incrementing from 0 to 3 in determining if the maximum uses has been reached.

Claims 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Muri et al. (U.S. 2008/0114300 A1).

Claim 48, Malackowski does not specifically teach:
The apparatus communicates with one or more phacoemulsification systems in a network.
Muri teaches:
The apparatus communicates with one or more phacoemulsification systems in a network (Muri, Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski by integrating the teaching of a phacoemulsification system as taught by Muri.
The motivation would be to utilize a system that is capable of determining that a correct cassette for a given procedure has been inserted (Muri, Paragraph [0017]).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Malackowski (U.S. 2006/0073048 A1) in view of Muri et al. (U.S. 2008/0114289 A1), hereinafter Muri2.

Claim 51, Malackowski does not specifically teach:
The data comprises an eject signal that causes one or more actuators to eject the reusable cassette system and prevents re-engagement of the reusable cassette system.
Muri2teaches:
An eject command that causes one or more actuators to eject the cassette system and prevents re-engagement of the cassette system (Muri2, Paragraph [0012], The cassette can be removed, thus effectively preventing re-engagement of the cassette when it is removed.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Malackowski by integrating the teaching of the actuators for holding a cassette as taught by Muri2.
The motivation would be to allow for securely holding and then easy removal of a cassette after use (see Muri2, Paragraph [0012]).

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument regarding “a film”, the Examiner respectfully disagrees.  The Applicant’s claim previously recited a “means for”, and was correspondingly interpreted in light of the Applicant’s specification, wherein “a film” was taught in a secondary reference and was applicable to the Applicant’s claimed “means for”.  The Applicant has subsequently removed “means for”, and therefore the Applicant’s argument with respect to the “film” is moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.
In response to the Applicant’s argument that the Malackowski reference fails to teach each individual component of the Applicant’s claimed invention, i.e. a reusable cassette system, a usage tracking system, and a communication system, the Examiner respectfully disagrees.  It is noted that each claimed “system” is interpreted by the corresponding elements taught in Malackowski for performing the equivalent function.  For example, the cassette 50 of Malackowski is functionally equivalent to “a reusable cassette system”.  Applicant’s claimed invention fails to explicitly or inherently define each component of the apparatus away from the interpretation as presented in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683